DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1- 20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rigetti et al (WO2019222748) hereinafter Regetti.


As to claim 1, Regetti discloses a system comprising: one or more computing devices of a service provider network, wherein the one or more computing devices are configured to implement a quantum computing service; a first edge computing device of the service provider network located at a location of a first quantum hardware provider (Fig.1, and paras. 0014,0018-0029); and a second edge computing device (Fig.1, and element 106A) of the service provider network located at a location of a second quantum hardware provider (Fig.1, and element 1103b); wherein the first quantum hardware provider and the second quantum hardware provider are configured to execute quantum computing circuits using quantum computers based on different quantum computing technologies (Fig.1, and paras. 0002; 0014, and 0023); and wherein the first and second edge computing devices are configured to: instantiate a virtual machine implemented on classical computing hardware of the respective first or second edge computing device (Fig.1, and server 108 executing programs 112); receive, via the quantum computing service, a hybrid quantum computing algorithm comprising classical computing portions and quantum computing portions (Fig.1, and para. 0016); execute the classical computing portions on the virtual machine implemented on the classical computing hardware of the respective first or second edge computing device (Fig.1, and para. 0016); coordinate execution of the quantum computing portions on a quantum computer at the respective first or second quantum hardware provider location where the respective first or second edge computing device is located (Fig.1, and para. 0016); and submit results generated from executing the hybrid quantum computing algorithm to a data storage system of the service provider network, wherein one or more computing devices implementing the data storage system are located at a facility of the service provider network remote from the location of the respective first or second quantum hardware provider (Fig.1, and paras. 0019, 0020).
As to claim 6, Regetti discloses an edge computing device, comprising: a first network connector configured to couple with a local network of a quantum hardware provider Fig.1, and para. 0014); a second network connector configured to connect to a quantum computing service (Fig.1, and element 106a); and classical computing hardware comprising: one or more processors (Fig.1, and para. 0023); and a memory storing program instructions, that when executed on or across the one or more processors, cause the one or more processors to: instantiate a virtual machine implemented on the classical computing hardware of the edge computing device (Fig.1, and para. 0023); receive, from a quantum computing service via the second connector, a hybrid quantum computing algorithm comprising classical computing portions and quantum computing portions (Fig.1, and para. 0016); execute the classical computing portions on the virtual machine implemented on the classical computing hardware of the edge computing device (Fig.1, and para. 0016); coordinate, via the first connector coupled to the local network of the quantum hardware provider, execution of the quantum computing portions on a quantum computer at a location of the quantum hardware provider where the edge computing device is located(Fig.1 with hybrid quantum/classic capability using shed memory as detailed in Fig. 2, para. 0016); and submit, via the second connector, results generated from executing the hybrid quantum computing algorithm to a data storage system of a service provider network that includes the quantum computing service, wherein one or more computing devices implementing the data storage system are located at a facility of the service provider network remote from the location of the quantum hardware provider (Fig.1, and paras. 0019, 0020).
As to claim 16, Regetti discloses a method, comprising: instantiating a virtual machine implemented on classical computing hardware of an edge computing device located at a quantum hardware provider location and connected to a quantum computing service implemented via one or more computing devices at a location remote from the quantum hardware provider location (Fig.1, and para. 0014); receiving, via the quantum computing service, a hybrid quantum computing algorithm comprising classical computing portions and quantum computing portions (Fig.1, and para. 0016); executing the classical computing portions on the virtual machine implemented on the classical computing hardware of the edge computing device located at the quantum hardware provider location (Fig.1, and para. 0016); coordinating execution of the quantum computing portions on a quantum computer at the quantum hardware provider location (Fig.1, and para. 0019); and submitting results generated from executing the hybrid quantum computing algorithm to a data storage system, wherein one or more computing devices implementing the data storage system are located remote from the quantum hardware provider location (Fig.1, and paras. 0019, 0020).
As to claim 2, Regetti discloses the system, wherein the virtual machine implemented on the first or the second edge computing device is further configured to: provide the quantum computing portions as one or more translated quantum computing circuits to be executed on the quantum computer at the respective first or second quantum hardware provider location (Fig. 1, para. 0014) with a plurality of edge nodes such as 103a) , wherein the one or more translated quantum computing circuits are translated into a format in accordance with a quantum computing technology of the quantum computer at the respective first or second quantum hardware provider location (transfer between classical and quantum systems, para. 0016), and wherein the one or more translated quantum computing circuits are provided to a back-end application programmatic interface (API) transport of the quantum computing service, wherein the back-end API transport interface is a non-public interface that schedules the one or more translated quantum computing circuits for execution on the quantum computer at the respective first or second quantum hardware provider location (Fig.1, and paras. 0022, 0025,0026, and 0028).
As to claims 3, Regetti discloses  the system, wherein the first or second edge computing device is further configured to: implement a virtual storage device configured to store intermediate results generated from the execution of the one or more translated quantum computing circuits that have been executed by the quantum computer at the respective first or second quantum hardware provider location (Fig.2, and being able to store in intermediate storage para. 0030); receive the intermediate results from the quantum computer at the first or second quantum hardware provider location; and provide access to the intermediate results to the virtual machine executing the classical computing portions of the hybrid quantum computing algorithm (Fig.1, and paras. 0014, and 0034).
As to claims 4, and 11, Regetti discloses the system wherein the first or second edge computing devices are further configured to: create snapshot copies of the intermediate results; and cause the snapshot copies to be stored at the data storage system of the service provider network (Fig.1, and para. 0024).
As to claim 5, Regetti discloses the system, wherein the first and second edge computing devices are directly connected to a local network at the respective first or second quantum hardware provider location, wherein the quantum computer of the first or second quantum hardware provider, respectively, is also connected to the local network (Fig.1, and para. 0025).
As to claim 7, Regetti discloses  the edge computing device wherein the virtual machine implemented on the edge computing device is further configured to: receive, from the quantum computing service as part of the hybrid computing algorithm, one or more translated quantum computing circuits for the quantum computing portions of the hybrid computing algorithm (Fig.1, and para. 0025, 0026), wherein the translated quantum computing circuits are to be executed on the quantum computer at the location of the quantum hardware provider as part of executing the hybrid computing algorithm, wherein the one or more translated quantum computing circuits are received translated into a format in accordance with a quantum computing technology of the quantum computer at the location of the quantum hardware provider (Fig. 1 where 103a, and 103b use the Hamiltonian algorithm of transformation , para. 0031), and wherein the one or more translated quantum computing circuits are provided to a back-end application programmatic interface (API) transport of the quantum computing service, wherein the back-end API transport interface is a non-public interface that provides the one or more translated quantum computing circuits the edge computing device, or another edge computing device, that is configured to schedule the one or more translated quantum computing circuits for execution on the quantum computer at the location of the quantum hardware provider (para. 0029).
As to claim 8, Regetti discloses the edge computing device, wherein the program instructions when executed on the one or more processors are further configured to: scale up or down resources allocated to performing the classical computing portions of the hybrid quantum computing algorithm (Fig.1, and para. 0026).
As to claim 9, Regetti discloses the edge computing device, wherein the classical computing hardware is further configured to support multi-tenancy, wherein the program instructions, when executed on or across the one or more processors cause the one or more processors to: instantiate another virtual machine implemented on the classical computing hardware of the edge computing device (Fig. 1 with both quantum and classical resources, para. 0024); receive, via the second connector, another hybrid quantum computing algorithm comprising classical computing portions and quantum computing portions from the quantum computing service (Fig.1, and para. 0025); execute the classical computing portions on the other virtual machine implemented on the classical computing hardware of the edge computing device (Fig.1, and para. 0016); 
coordinate, via the first connector coupled to a local network of the quantum hardware provider, execution of the quantum computing portions of the other hybrid quantum computing algorithm on the quantum computer at the location of the quantum hardware provider where the edge computing device is located (Fig.1, and para. 0019); 
and submit, via the second connector, results generated from executing the hybrid quantum computing algorithm to a second storage bucket of the data storage system of the service provider network (Fig.4, and para. 0053), wherein the virtual machine and the other virtual machine execute different hybrid quantum computing algorithms for different customers of the quantum computing service, and wherein the results of the hybrid quantum computing algorithm executed on the virtual machine are stored to a first storage bucket of the data storage system that is separate from the second storage bucket where the results of the other hybrid quantum computing algorithm are stored (Fig. 6, and para. 0055).
As to claim 10, Regetti discloses the edge computing device, wherein the program instructions, when executed on or across the one or more processors, cause the one or more processors to: cause the edge computing device to store intermediate results of the hybrid quantum computing algorithm in a local storage of the edge computing device (Fig.1, and paras. 0020, 0023); and provide the virtual machine executing the classical computing portions of the hybrid quantum computing algorithm access to the intermediate results (para. 0024).
As to claim 12, Regetti discloses the edge computing device, wherein the program instructions, when executed on or across the one or more processors are further configured to: instantiate, using excess classical computing capacity of the edge computing device, one or more additional virtual machines for use by the quantum hardware provider (fig.1 and paras. 0026, 0027).
As to claims 13, and 19, Regetti discloses  the edge computing device, wherein the program instructions, when executed on or across the one or more processors are further configured to: instantiate one or more additional virtual machines for use by a quantum computer simulator using classical computing capacity of the edge computing device; and configure the quantum computer simulator to simulate a quantum computer based on a same quantum computing technology as the quantum computer at the quantum hardware provider location (Fig.1, and para. 0027).
As to claim 14, Regetti discloses the edge computing device, wherein the edge computing device further comprises: additional program instructions that when executed on or across the one or more processors of the edge computing device implement (a) one or more storage managers, and (b) one or more networking managers (Fig. 5, with shared memories such as 412, and 422); wherein the edge computing device is configured to: establish connectivity with a substrate network of a virtualized computing service of the service provider network, wherein an encapsulation protocol implemented at a plurality of computing devices attached to the substrate network is used to transmit traffic between one or more logical networks of the virtualized computing service (para. 0041); and initiate one or more configuration operations to launch the virtual machine at the edge computing device, wherein the virtual machine is configured within an isolated virtual network of the service provider network based, at least in part, on operations performed using the one or more networking managers, and wherein the virtual machine is provided access to a root volume based at least in part on operations performed by the one or more storage managers (Fig. 5, and para. 0053).
As to claims 15, 18, and 20, Regetti discloses the edge computing device, wherein the edge computing device is configured to communicate with devices external to the hardware provider location via the second network connector using an encrypted communication format (Fig.6, step 645, and para. 0055).
As to claim 17, Regetti discloses  the method, further comprising: providing one or more quantum computing circuits of the hybrid algorithm to a back-end application programmatic interface (API) transport interface of the quantum computing service, wherein the back-end API transport interface is a non-public interface that provides the one or more quantum computing circuits to another virtual machine implemented on the edge computing device, or another edge computing device, that is configured to schedule the one or more quantum computing circuits for execution on the quantum computer at the quantum hardware provider location (Fig.1, and para. 0029).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9870273, US8095745, and US20190378047 among others teach the principle of quantum computing with a classical computing capacity networked in multiple locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184